Exhibit 10.2
Execution Version
SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), is
made and entered into as of August 30, 2011, by and among AMSURG CORP., a
Tennessee corporation (the “Company”), the other Credit Parties signatory
hereto, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA and the other holders of
Notes (as defined in the Note Agreement defined below) that are signatories
hereto (together with their successors and assigns, the “Noteholders”).
W I T N E S S E T H:
     WHEREAS, the Company and the Noteholders are parties to a certain Note
Purchase Agreement, dated as of May 28, 2010 (as amended by that certain First
Amendment to Note Purchase Agreement dated as of April 6, 2011 (the “First
Amendment”), and as further amended, restated, supplemented or otherwise
modified from time to time, the “Note Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Note Agreement), pursuant to which the Noteholders have purchased Notes from the
Company;
     WHEREAS, in connection with the First Amendment, the Company entered into
that certain Merger Agreement, dated as of April 7, 2011, by and among the
Company, AmSurg Merger Corporation, National Surgical Care, Inc. and the other
parties thereto (the “Merger Agreement”);
     WHEREAS, the Company intends to modify the structure and terms of the
Merger Agreement pursuant to the terms of that certain Asset Purchase Agreement,
dated as of August 23, 2011, by and among the Company, AmSurg Holdings, Inc.,
National Surgical Care, Inc., AmSurg Merger Corporation and Brazos GP Partners,
LLC; and
     WHEREAS, the Company has requested that the Noteholders amend certain
provisions of the Note Agreement, and subject to the terms and conditions
hereof, the Noteholders are willing to do so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Company and the Noteholders agree
as follows:
     1. Amendments.
     (a) Paragraph 2B of the Note Agreement is hereby amended by replacing such
Paragraph in its entirety with the following:
     Increase in Interest Rate after a Major Acquisition. If, immediately
following any Major Acquisition (and the incurrence of Indebtedness in
connection therewith), the Leverage Ratio exceeds 3.25:1.00, then, commencing
with the first day of the first fiscal quarter immediately following such Major
Acquisition, the per annum stated interest rate on the outstanding Notes shall
automatically be increased by 0.75% per annum until the later of (i) the first
day





--------------------------------------------------------------------------------



 



of the fifth fiscal quarter immediately following such Major Acquisition and
(ii) the date on which Company has delivered to the holders of the Notes an
Officer’s Certificate (x) demonstrating that the Leverage Ratio on the last day
of any Fiscal Quarter ending after such Major Acquisition does not exceed
3.25:1.0 and (y) certifying that no Default or Event of Default has occurred, at
which time the per annum stated interest rate on the outstanding Notes shall
automatically decrease to the original stated interest rate.
     (b) Paragraph 6A(1) of the Note Agreement is hereby amended by replacing
such Paragraph in its entirety with the following:
     6A(1) Leverage Ratio. The Company shall maintain, on a consolidated basis
and as calculated at the end of each Fiscal Quarter, a Leverage Ratio of not
greater than 3.25 to 1.00; provided however, that if, immediately following a
Major Acquisition (and the incurrence of Indebtedness in connection therewith),
the Leverage Ratio exceeds 3.25:1.00, then with respect to the calendar quarter
in which such Major Acquisition is closed and each of the three immediately
following calendar quarters, the Company shall maintain a Leverage Ratio of not
greater than 3.75 to 1.00 instead of 3.25 to 1.00.
     (c) Paragraph 10B of the Note Agreement is hereby amended by replacing the
definitions of “EBITDA” and “NSC Acquisition Agreement” in their entirety with
the following definitions:
     “EBITDA” shall mean, for the Company and its Subsidiaries on a consolidated
basis for any period, an amount equal to the sum of Consolidated Net Income for
such period plus, without duplication, and to the extent deducted in computing
Consolidated Net Income for such period, the sum of (a) income taxes, (b)
Consolidated Interest Expense, (c) depreciation and amortization expense, in
each case determined on a consolidated basis in accordance with GAAP; (d) to the
extent applicable, stock option compensation costs applicable under (and
calculated in accordance with) FASB ASC 718; (e) all non-cash charges for such
period taken for the impairment of goodwill in accordance with FASB ASC 350, but
excluding any non-cash charge that will result in a cash charge in a future
period; and (f) all documented fees and expenses actually paid in connection
with the First Amendment and the NSC Acquisition in an aggregate amount not to
exceed $10,000,000; provided, however, that, with respect to any Person that
became a Subsidiary of, or was merged with or consolidated into, the Company or
any Wholly Owned Subsidiary during such period, “EBITDA” shall also include the
EBITDA of such Person during such period and prior to the date of such
acquisition, merger or consolidation; and provided, further, with respect to any
Person that ceased to be a Subsidiary, or was the subject of a Disposition
during any measurement period, “EBITDA” shall not include the EBITDA of such
Person for such measurement period, such calculations under this proviso to be
detailed with supporting documentation and measured to the Required Holders’
reasonable satisfaction.

2



--------------------------------------------------------------------------------



 



     “NSC Acquisition Agreement” means that certain Asset Purchase Agreement,
dated as of August 23, 2011, by and among the Company, AmSurg Holdings, Inc.,
National Surgical Care, Inc., AmSurg Merger Corporation and Brazos GP Partners,
LLC.
     2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Company shall have no rights under
this Amendment, until the Noteholders shall have received (i) reimbursement or
payment of its costs and expenses incurred in connection with this Amendment or
the Note Agreement (including reasonable fees, charges and disbursements of King
& Spalding LLP, counsel to the Noteholders), and (ii) each of the following
documents:
     (a) Executed counterparts to this Amendment from the Company, each of the
Guarantors and the Noteholders;
     (b) A duly executed copy of an amendment to the Credit Agreement, in form
and substance satisfactory to the Noteholders and their counsel;
     (c) A certificate of the chief financial officer of the Company
demonstrating compliance on a Pro Forma Basis with the financial covenants
contained in Paragraph 6A of the Note Agreement after the NSC Acquisition is
completed, in form and substance satisfactory to the Required Holders; and
     (d) Such other documents, instruments, agreements, certifications and
opinions as any Noteholder may reasonably request.
     3. NSC Acquisition. In connection with the NSC Acquisition, the Noteholders
acknowledge that the conditions and information required to be delivered
pursuant to Paragraph 6N(iv) of the Note Agreement with respect to the NSC
Acquisition have been satisfied by the Company.
     4. Representations and Warranties. To induce the Noteholders to enter into
this Amendment, each Credit Party hereby represents and warrants to the
Noteholders that:
     (a) The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party or any of its Subsidiaries is a party or by which such Credit Party
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other person;

3



--------------------------------------------------------------------------------



 



     (b) This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms;
     (c) After giving effect to this Amendment, the representations and
warranties contained in the Note Agreement and the other Note Documents are true
and correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof;
     (d) The execution, delivery, performance and effectiveness of this
Amendment will not: (a) impair the validity, effectiveness or priority of the
Liens granted pursuant to any Note Document, and such Liens continue unimpaired
with the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred, and (b) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens;
     (e) Since the date of the most recent financial statements of the Company
described in paragraph 5A(i) of the Note Agreement, there has been no change
which has had or could reasonably be expected to have a Material Adverse Effect;
and
     (f) As of the date hereof, the parties listed as signatories to this
Amendment represent a true, correct and complete list of the all the Credit
Parties.
     5. Reaffirmations and Acknowledgments.
     (a) Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Company of this Amendment and jointly and severally ratifies and
confirms the terms of the Guaranty Agreement with respect to the indebtedness
now or hereafter outstanding under the Note Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Company to the Noteholders or any
other obligation of the Company, or any actions now or hereafter taken by the
Noteholders with respect to any obligation of the Company, the Guaranty
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement.
     (b) Acknowledgment of Perfection of Security Interest. Each Credit Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Collateral Agent under the Security Documents for the
benefit of the Noteholders and other secured parties are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Note Agreement, the Security Documents and the other Note Documents.
     6. Release. In consideration of the amendments contained herein, each
Credit Party hereby waives and releases each of the Noteholders from any and all
claims and defenses, known or unknown as of the date hereof, with respect to the
Note Agreement and the other Note Documents and the transactions contemplated
thereby.

4



--------------------------------------------------------------------------------



 



     7. Effect of Amendment. Except as set forth expressly herein, all terms of
the Note Agreement, as amended hereby, and the other Note Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company and the other Credit Parties party
thereto to all holders of the Notes. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the holders of the Notes under the Note
Agreement, nor constitute a waiver of any provision of the Note Agreement. From
and after the date hereof, all references to the Note Agreement shall mean the
Note Agreement as modified by this Amendment. This Amendment shall constitute a
Note Document for all purposes of the Note Agreement.
     8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
     9. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.
     10. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Noteholders in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Noteholders with respect
thereto.
     11. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     12. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, any other holders of Notes from time to time and
their respective successors, successors-in-titles, and assigns.
     13. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, under seal in the case of the Company and the Guarantors, by
their respective authorized officers as of the day and year first above written.

            COMPANY:

AMSURG CORP.
      By:   /s/ Claire M. Gulmi       Name:   Claire M. Gulmi        Title:  
Executive Vice President, Chief
Financial Officer, and Secretary     

[SIGNATURE PAGE TO SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT]





--------------------------------------------------------------------------------



 



            GUARANTORS:

AmSurg Holdings, Inc.
AmSurg Anesthesia Management Services, LLC
AmSurg EC Topeka, Inc.
AmSurg EC St. Thomas, Inc.
AmSurg EC Beaumont, Inc.
AmSurg KEC, Inc.
AmSurg EC Santa Fe, Inc.
AmSurg EC Washington, Inc.
AmSurg Torrance, Inc.
AmSurg Abilene, Inc.
AmSurg Suncoast, Inc.
AmSurg Lorain, Inc.
AmSurg La Jolla, Inc.
AmSurg Hillmont, Inc.
AmSurg Palmetto, Inc.
AmSurg Northwest Florida, Inc.
AmSurg Ocala, Inc.
AmSurg Maryville, Inc.
AmSurg Miami, Inc.
AmSurg Burbank, Inc.
AmSurg Melbourne, Inc.
AmSurg El Paso, Inc.
AmSurg Crystal River, Inc.
AmSurg Abilene Eye, Inc.
AmSurg Inglewood, Inc.
AmSurg Glendale, Inc.
AmSurg San Antonio TX, Inc.
AmSurg San Luis Obispo CA, Inc.
AmSurg Temecula CA, Inc.
AmSurg Escondido CA, Inc.
AmSurg Scranton PA, Inc.
AmSurg Arcadia CA Inc.
AmSurg Main Line PA, Inc.
AmSurg Oakland CA, Inc.
AmSurg Lancaster PA, Inc.
AmSurg Pottsville PA, Inc.
AmSurg Glendora CA, Inc.
AmSurg Kissimmee FL, Inc.
AmSurg Altamonte Springs FL., Inc.
AmSurg New Port Richey FL, Inc.
AmSurg EC Centennial, Inc.
AmSurg Naples, Inc.
      By:   /s/ Claire M. Gulmi        Name:   Claire M. Gulmi        Title:  
Vice President, Secretary and Treasurer     

[SIGNATURE PAGE TO SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT]





--------------------------------------------------------------------------------



 



            NOTEHOLDERS:



THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
      By:   /s/         Senior Vice President                PRUCO LIFE
INSURANCE COMPANY
      By:   /s/         Assistant Vice President                PRUDENTIAL
RETIREMENT INSURANCE
AND ANNUITY COMPANY

By: Prudential Investment Management, Inc.,
as investment manager
      By:   /s/         Senior Vice President                FORETHOUGHT LIFE
INSURANCE COMPANY

By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc.
(as its General Partner)
            By:   /s/         Senior Vice President             

[SIGNATURE PAGE TO SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT]

